Citation Nr: 1509268	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  04-22 080	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material has been received to reopen a claim of entitlement to service connection for a left wrist condition. 

2.  Whether new and material has been received to reopen a claim of entitlement to service connection for a left foot condition. 

3.  Whether new and material has been received to reopen a claim of entitlement to service connection for a bilateral leg condition, to include scars. 

4.  Whether new and material has been received to reopen a claim of entitlement to service connection for a disability manifested by shoulder pain. 

5.  Whether new and material has been received to reopen a claim of entitlement to service connection for an ulcer disability. 

6.  Whether new and material has been received to reopen a claim of entitlement to service connection for a skin rash disability. 

7.  Whether new and material has been received to reopen a claim of entitlement to service connection for a heart condition. 

8.  Entitlement to service connection for a right ear hearing loss disability. 

9.  Entitlement to service connection for hypertension. 

10.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure. 

11.  Entitlement to nonservice-connected disability pension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1974 to July 1974 and May 1, 1992 to May 9, 1992, with additional service in the Texas National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2009 Travel Board hearing before a Veterans Law Judge who has since retired at the RO.  A transcript of the hearing is associated with the claims folder.  The Veteran was offered the opportunity to have a second hearing before a different Veterans Law Judge, but declined by way of correspondence received in December 2014.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


